Case 9:20-mc-80722-WPD Document 1 Entered on FLSD Docket 04/30/2020 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION


  XFINITY MOBILE, A BRAND OF COMCAST
  OTR1, LLC, COMCAST CABLE
  COMMUNICATIONS, LLC, and COMCAST
  CORPORATION,

         Petitioners,
                                                      Miscellaneous Action No. _____________
  v.

  AS TRADING CORP and SFA TRADING
  “INC”,

         Respondents.


              PETITIONERS’ MOTION TO COMPEL COMPLIANCE WITH
            SUBPOENAS AND INCORPORATED MEMORANDUM IN SUPPORT

          Petitioners Xfinity Mobile, a brand of Comcast OTR1, LLC, Comcast Cable

  Communications, LLC, and Comcast Corporation (“Petitioners” or “Xfinity Mobile”) move this

  Court, pursuant to Federal Rules of Civil Procedure 37 and 45, to compel non-parties AS Trading

  Corp and SFA Trading “Inc” (collectively, “Respondents”) to produce the documents identified in

  the issued subpoenas. This motion is based on the memorandum of law set forth herein and the

  Declaration of Gail Podolsky and exhibits attached thereto.

                                         INTRODUCTION

         Xfinity Mobile’s Motion to Compel relates to an action pending in the U.S. District Court

  for the Northern District of Georgia, Xfinity Mobile, a brand of Comcast OTR1, LLC, et al. v. Devin

  Tech Inc., et al., Civil Action No. 1:19-CV-03294-JPB (the “Underlying Case”). Xfinity Mobile

  filed suit against Defendants Devin Tech Inc., Abuzer Emre Ozer, Samet Eraslan, and Mehmet

  Taskin (collectively, “Defendants”) because they are engaged in, and knowingly facilitate and



  121618907.v2
Case 9:20-mc-80722-WPD Document 1 Entered on FLSD Docket 04/30/2020 Page 2 of 12




  encourage others to engage in, unlawful business practices involving the unauthorized and deceptive

  purchase and resale of wireless communications handsets under the brand Xfinity Mobile

  (collectively “XM Phones” or “Phones”), the theft of Xfinity Mobile’s financial investment in the

  Phones, the unlawful access of Xfinity Mobile’s protected computer networks, the trafficking of

  Xfinity Mobile’s security codes, and the willful infringement of the Xfinity Mobile trademarks

  (collectively, the “Scheme”). Xfinity Mobile’s Complaint seeks damages and injunctive relief as a

  result of Defendants’ violations of multiple state and federal laws. A true and correct copy of the

  Complaint in the Underlying Case is attached hereto as Exhibit 1.

         In the course of the litigation, Xfinity Mobile uncovered evidence demonstrating that

  Respondents transacted business with some of the Defendants and have relevant information

  regarding Defendants’ trafficking of XM Phones. Xfinity Mobile identified AS Trading Corp. and

  SF Trading “Inc” in Plaintiffs’ Initial Disclosures in the Underlying Case. See Declaration of Gail

  Podolsky (“Podolsky Decl.”) at ¶ 16, attached hereto as Exhibit 2. On October 31, 2019, Xfinity

  Mobile issued Subpoenas Duces Tecum to Produce Documents in a Civil Action (the “Subpoenas”)

  to Respondents requiring them to produce documents relating to their transactions with Defendants

  on November 18, 2019. To date, Respondents have not produced any documents or served any

  written objections, which are now waived, and did not file for a protective order, asking that this

  discovery not be had. Accordingly, Xfinity Mobile requests that the Court enter an order compelling

  Respondents to comply with the Subpoenas and award Xfinity Mobile its expenses, including

  attorney’s fees and costs, associated with bringing this Motion.




                                                  2
  121618907.v2
Case 9:20-mc-80722-WPD Document 1 Entered on FLSD Docket 04/30/2020 Page 3 of 12




                                    FACTUAL BACKGROUND

         A.      Subpoena to AS Trading Corp

         On October 31, 2019, Xfinity Mobile issued a Subpoena Duces Tecum to Produce

  Documents in a Civil Action to AS Trading Corp (“AS Trading”) requiring it to produce documents

  by November 18, 2019 (the “AS Trading Subpoena”). Podolsky Decl. at ¶ 3. Documents produced

  in the Underlying Case demonstrate that AS Trading bought and sold iPhones and that AS Trading

  conducted substantial business with some of the Defendants. Id. The AS Trading Subpoena was

  served via FedEx on November 1, 2019 at 9:56 a.m. Id. at ¶ 4. On December 20, 2019, Xfinity

  Mobile’s counsel contacted Andro Suarez, AS Trading’s registered agent and owner, regarding the

  company’s failure to respond to the AS Trading Subpoena. Id. at ¶ 5. Mr. Suarez flatly refused to

  comply with the AS Trading Subpoena. Id. On January 3, 2020, Xfinity Mobile sent another copy

  of the AS Trading Subpoena, along with a good faith letter, to the attention of Mr. Suarez. Id. at ¶

  6. The good faith letter demanded that documents be produced by January 14, 2020 or Xfinity

  Mobile would be forced to seek judicial intervention. Id. Subsequently, Xfinity Mobile attempted

  to reach Mr. Suarez via telephone several times to discuss the AS Trading Subpoena, but those calls

  were not returned. Id. at ¶ 7. AS Trading has ignored all efforts at communication by Xfinity

  Mobile’s counsel and has not produced any documents in response to the Subpoena. Id. at ¶ 8.

         B.      Subpoena to SFA Trading

         On October 31, 2019, Xfinity Mobile issued a Subpoena Duces Tecum to Produce

  Documents in a Civil Action to SFA Trading “Inc” (“SFA Trading”) requiring it to produce

  documents on November 18, 2019 (the “SFA Trading Subpoena”). Id. at ¶ 9. Documents produced

  in the Underlying Case demonstrate that SFA Trading, a wholesale electronics company, conducted

  business with some of the Defendants. Id. The SFA Trading Subpoena was served via FedEx on



                                                  3
  121618907.v2
Case 9:20-mc-80722-WPD Document 1 Entered on FLSD Docket 04/30/2020 Page 4 of 12




  November 1, 2019 at 12:00 p.m. Id. at ¶ 10. On December 17, 2019, Xfinity Mobile’s counsel

  contacted Sameer Farouk Ibrahim, SFA Trading’s President, via telephone and email regarding the

  company’s failure to respond to the SFA Trading Subpoena. Id. at ¶ 11. Xfinity Mobile’s counsel

  again attempted to reach Mr. Ibrahim by telephone on January 7, 2020 and left a voicemail regarding

  the SFA Trading Subpoena. Id. at ¶ 12. After failing to return the call, Xfinity Mobile sent SFA

  Trading a good faith letter demanding production of all documents by January 22, 2020 or Xfinity

  Mobile would be forced to seek judicial intervention. Id. at ¶ 13. To date, SFA Trading has ignored

  all efforts at communication by Xfinity Mobile’s counsel and has produced any documents in

  response to the Subpoena. Id. at ¶ 14.

                                     MEMORANDUM OF LAW

  I.     THE COURT SHOULD COMPEL RESPONDENTS TO COMPLY WITH THE
         SUBPOENAS

         Rule 34 of the Federal Rules of Civil Procedure authorizes parties in civil actions to request

  from non-parties, by Rule 45 subpoena, “documents and tangible things” within the scope of

  discovery permitted by Rule 26(b). See Fed.R.Civ.P. 34(c). If a non-party fails to produce

  documents in compliance with a subpoena, the United States District Court for the district where

  compliance is required may enter an order compelling the non-party to produce the subpoenaed

  materials. See Fed. R. Civ. P. 37(a)(1), 45(d)(2)(B)(i); see also Noel-Wagstaffe v. Metropolitan

  Casualty Ins. Co., case no. 17-civ-61039, 2017 WL 6047679, at *2 (S.D. Fla. Dec. 7, 2017).

         A.      The Subpoenas Were Properly Served and are Valid

         In accordance with Rule 45(a), the Subpoenas were issued from the U.S. District Court for

  the Northern District of Georgia, where the Underlying Case is pending. There is no dispute that

  the Subpoenas satisfy the form and content requirements of Rule 45(a). Moreover, the Subpoenas

  were properly served via FedEx as “Rule 45 does not require personal service; rather, it requires


                                                   4
  121618907.v2
Case 9:20-mc-80722-WPD Document 1 Entered on FLSD Docket 04/30/2020 Page 5 of 12




  service reasonably calculated to ensure receipt of the subpoena by the witness.” TracFone

  Wireless, Inc. v. SCS Supply Chain LLC, 330 F.R.D. 613, 616 (S.D. Fla. 2019) (holding that service

  of third-party subpoenas may be made by FedEx)1.          The SFA Trading Subpoena required

  compliance at counsel’s West Palm Beach office, which is less than 100 miles from where SFA

  Trading regularly transacts business. See Fed.R.Civ.P. 45(c) (providing that a subpoena may

  command attendance at a deposition and production of documents at a place “within 100 miles”

  of where the subpoenaed entity regularly transacts business). Podolsky Decl. at ¶ 15. The AS

  Trading Subpoena required compliance at counsel’s Miami office, which is less than 100 miles

  from where SFA Trading regularly transacts business. Id. Accordingly, the Subpoenas are valid,

  and the Court should compel Respondents to comply.

         B.      The Subpoenas Seek Documents Within the Scope of Discovery

         Rule 26(b) provides that a party may obtain discovery regarding “any nonprivileged matter

  that is relevant to any party’s claim or defense.” Fed.R.Civ.P. 26(b). Federal Courts treat the

  scope of discovery under a subpoena “the same as the scope of discovery under Rule 26.” Amer.

  Federation of State, Cnty. and Mun. Employees (AFSCME) Council 39 v. Scott, 277 F.R.D. 474,




  1
    See also TracFone Wireless, Inc. v. Nektova Group, LLC, 328 F.R.D. 664, 667 (S.D. Fla. 2019);
  In re MTS Bank, No. 17-21545-MC, 2018 WL 1718685, at *4 n.3 (S.D. Fla. Mar. 16, 2018); Tim
  Hortons USA, Inc. v. Singh, No. 16-23041-CIV, 2017 WL 1326285, at *9 (S.D. Fla. Apr. 5, 2017);
  TracFone Wireless, Inc. v. Hernandez, 126 F.Supp.3d 1357, 1363–64 (S.D. Fla. 2015); Bozo v.
  Bozo, No. 12-CV-24174, 2013 WL 12128680, at *1 (S.D. Fla. Aug. 16, 2013); S.E.C. v. Rex
  Venture Grp., LLC, No. 13-MC-004-WTH-PRL, 2013 WL 1278088, at *3 (M.D. Fla. March 28,
  2013) (finding the decisions in TracFone v. Does 1-5, Falcon Air, and Codrington v. Anheuser-
  Busch “persuasive, especially since it is clear that [the subpoenaed non-party] received the
  subpoena both by federal express and certified mail”); TracFone Wireless, Inc. v. Does 1-5, No.
  11-CV-21871-MGC, 2011 WL 4711458, at *4 (S.D. Fla. Oct. 4, 2011); In re Falcon Air Exp.,
  Inc., No. 06-11877-BKC-AJC, 2008 WL 2038799, at *1, *4 (Bankr. S.D. Fla. May 8, 2008);
  Codrington v. Anheuser-Busch, Inc., No. 98-2417-CIV-T-26F, 1999 WL 1043861, at *1 (M.D.
  Fla. Oct. 15, 1999); Warsteiner Importers Agency, Inc. v. Republic Nat. Distrib. Co., LLC, No.
  808CV1156T24TGW, 2008 WL 4104568, at *6 (M.D. Fla. July 31, 2008).

                                                  5
  121618907.v2
Case 9:20-mc-80722-WPD Document 1 Entered on FLSD Docket 04/30/2020 Page 6 of 12




  476 (S.D. Fla. 2011).

         The Subpoenas seek documents on topics pertaining to the business dealings between

  Defendants and Respondents which are likely to show whether, and to what extent, Defendants

  sold XM Phones to any of the Respondents or bought XM Phones from any of the Respondents in

  furtherance of the Scheme. Podolsky Decl. at ¶¶ 3, 9. The information sought in the Subpoenas

  will also assist in identifying Defendants’ co-conspirators. Id. The documents sought are also

  likely to uncover Defendants’ methods of carrying out their illicit Scheme. Id. The Subpoenas

  thus properly seek the production of documents within the permissible scope of discovery.

         Moreover, Respondents did not timely object to the Subpoenas or assert that compliance

  with the Subpoenas would impose an undue burden or expense. Id. at ¶¶ 8, 14. See Fed.R.Civ.P.

  45(d)(2)(B) (providing that objections to a document subpoena must be served in writing “before

  the earlier of the time specified for compliance or 14 days after the subpoena is served”).

  Accordingly, Respondents waived any objections, and Xfinity Mobile is entitled to all of the

  materials requested. Walinbay S.A. v. Fresh Results, LLC, Case Nos. 13-CIV-60844 , 13-CIV-

  615460, 2014 WL 1267170, at *2 (S.D. Fla. Feb. 26, 2014) (“[F]ailure to timely respond to

  discovery requests results in a waiver of any objections.”); 9A Charles Alan Wright et al., Federal

  Practice and Procedure § 2463 (“A failure to object within the fourteen-day period usually results

  in waiver of the contested issue.”).

         The Court should compel Respondents to comply with the Subpoenas.

  II.    XFINITY MOBILE IS ENTITLED TO ITS ATTORNEYS’ FEES AND COSTS

         Under the Court’s inherent powers, Xfinity Mobile is entitled to recover its expenses,

  including attorney’s fees and costs, incurred as a result of filing this Motion. See Barash v. Kates,

  585 F. Supp. 2d 1347, 1368 (S.D. Fla. 2006) (sanctioning a party pursuant to the Court’s inherent



                                                   6
  121618907.v2
Case 9:20-mc-80722-WPD Document 1 Entered on FLSD Docket 04/30/2020 Page 7 of 12




  authority and stating that “the Court’s inherent authority are ‘governed not by rule or statute but

  by the control necessarily vested in courts to manage their own affairs so as to achieve the orderly

  and expeditious disposition of cases.’”) (citing Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991);

  see also Rockwell Int’l, Inc. v. Pos-A-Traction Indus., Inc., 712 F.2d 1324, 1326 (9th Cir. 1983)

  (holding that the district court properly ordered subpoenaed witness’ attorney to pay motion to

  compel expenses); Trs. of the Teamsters Local 456 Pension v. A.G. Constr. Corp., No. 12 CIV.

  2994 (ER), 2017 WL 590322, at *2 (S.D.N.Y. Feb. 14, 2017) (ordering non-party to pay plaintiff

  $5,387.56 in fees and costs for his failure to comply with a subpoena); Sell v. Country Life Ins.

  Co., No. CV-15-00353-PHX-DJH, 2017 WL 5713885, at *5 (D. Ariz. Feb. 27, 2017) (finding the

  award of attorney fees proper for noncompliance with an ordered deposition where “Rule 45(g)

  authorizes contempt sanctions not only for non-compliance with a subpoena but also for non-

  compliance of subpoena-related orders”); Sprint Nextel Corp. v. Ace Wholesale, Inc., No. 1:12-

  CV-2902-JEC, 2014 WL 4308355, at *1–2 (S.D.N.Y. Aug. 26, 2014) (“holding defendant in

  contempt [under Rule 45(g)] for failure to comply with plaintiffs’ subpoena and awarding

  plaintiffs’ reasonable attorneys’ fees and costs”); Anderson v. City of New York, No. CV-06-5363

  KAM/VVP, 2009 WL 3731973, at *1 (E.D.N.Y. Nov. 6, 2009) (“Any motions to compel

  compliance with a duly issued subpoena, if successful, would of course entitle the moving party

  to an award of attorneys’ fees and costs in appropriate circumstances.”).

         Xfinity Mobile made good faith attempts to resolve these discovery issues without bringing

  the Court into this dispute. Respondents failed to provide justification for failing to comply with the

  Subpoenas. Moreover, Xfinity Mobile has been and continues to be prejudiced by Respondents’

  actions because it is unable to obtain documents that are highly relevant to the Underlying Case and it

  is unable to identify the additional co-conspirators involved in the Scheme.



                                                    7
  121618907.v2
Case 9:20-mc-80722-WPD Document 1 Entered on FLSD Docket 04/30/2020 Page 8 of 12




         In addition, because Respondents failed to comply with the Subpoenas and failed to offer

  any objections or other reasons for their non-compliance, the Court may hold Respondents in

  contempt. See Fed.R.Civ.P. 45(g) (“The court for the district where compliance is required . . .

  may hold in contempt a person, who, having been served, fails without adequate excuse to obey

  the subpoena or an order related to it.”); see also Martinez v. Antique & Salvage Liquidators, Inc.,

  No. 09-997, 2011 WL 798707, at * 2 (N.D. Cal. Feb. 8, 2011) (ordering non-party to show cause

  why he should not be held in contempt for failure to comply with subpoena for deposition

  testimony); Martinez v. City of Avondale, No. 12-1837, 2013 WL 5705291, at * 5 (D. Ariz. Oct.

  18, 2013) (ordering non-party to show cause why he should not be held in contempt for failure to

  comply with duly issued subpoena).         A finding of contempt is warranted here because

  Respondents’ conduct shows willfulness. Respondents were served with the Subpoenas, were

  aware of their obligations under the Subpoenas, and chose not to comply.

         In finding contempt, the Court may award litigation expenses, in addition to any other

  sanctions the Court deems appropriate. See, e.g., Sprint Nextel Corp., 2014 WL 4308355, at * 2

  (“holding P&R Brothers in contempt for failing to comply with Plaintiffs’ subpoena” in the first

  instance and further stating that any further violations of the order to comply with the subpoena

  could result in another finding of contempt and the imposition of additional sanctions in the form

  of fines of $500 per day, subject to escalation, incarceration and additional attorneys’ fees and

  costs); Forsythe v. Brown, 281 F.R.D. 577, 592-93 (D. Nev. 2012) (magistrate judge recommended

  that non-party witness be held in contempt because he failed to demonstrate that he took reasonable

  steps to comply with subpoenas and recommending sanctions if the form of attorneys’ fees to

  prevailing party), rpt. & rec. adopted by, No. 10-716, 2012 WL 1833393 (D. Nev. May 18, 2012).




                                                   8
  121618907.v2
Case 9:20-mc-80722-WPD Document 1 Entered on FLSD Docket 04/30/2020 Page 9 of 12




         The Court should find Respondents in contempt and order them to reimburse Xfinity

  Mobile’s costs and expenses, including attorneys’ fees, incurred in bringing this Motion.2

                                           CONCLUSION

         For the foregoing reasons, the Court should grant Xfinity Mobile’s Motion to Compel and

  enter an order requiring Respondents to produce the documents requested in the Xfinity Mobile

  Subpoenas. The Court should also award Xfinity Mobile its expenses, including attorney’s fees

  and costs, associated with bringing this Motion.

                                CERTIFICATE OF CONFERRAL

         Pursuant to Local Rule 7(a)(3), undersigned counsel certifies that counsel for the movant

  has conferred with all non-parties who may be affected by the relief sought in the motion in a good

  faith effort to resolve the issues raised in the motion and has been unable to do so.

         Respectfully submitted this 30th day of April, 2020.

                                              CARLTON FIELDS, P.A.


                                              By: /s/ Stacey K. Sutton
                                                  Stacey K. Sutton
                                                  Florida Bar No. 289530
                                                  525 Okeechobee Boulevard
                                                  Suite 1200
                                                  West Palm Beach, Florida 33401-6350
                                                  (561) 659-7070
                                                  (561) 659-7368 (fax)
                                                  Email: ssutton@carltonfields.com

                                                     Gail Podolsky
                                                     Georgia Bar No. 142021
                                                     1201 West Peachtree Street
                                                     Suite 3000
                                                     Atlanta, Georgia 30309
                                                     (404) 815-3400

  2
   If the Court grants Xfinity Mobile’s request, Xfinity Mobile will submit itemized documentation
  of its litigation expenses.


                                                     9
  121618907.v2
Case 9:20-mc-80722-WPD Document 1 Entered on FLSD Docket 04/30/2020 Page 10 of 12




                                       (404) 815-3415 (fax)
                                       Email: gpodolsky@carltonfields.com

                                       Attorneys for Petitioners




                                       10
   121618907.v2
Case 9:20-mc-80722-WPD Document 1 Entered on FLSD Docket 04/30/2020 Page 11 of 12




                                    CERTIFICATE OF SERVICE

          I certify that, on April 30, 2020, a true and correct copy of the foregoing was sent via email,

   First Class US Mail, and overnight delivery to the following:

                                             Andro Suarez
                                               President
                                           AS Trading Corp
                                          6985 W. 16 Avenue
                                         Hialeah, Florida 33014
                                       andro_suarez@yahoo.com

                                             Andro Suarez
                                               President
                                           AS Trading Corp
                                       3110 W 84th Street, Suite 2
                                         Hialeah, Florida 33018
                                       andro_suarez@yahoo.com

                                        Sameer Farouk Ibrahim
                                                President
                                           SFA Trading “Inc”
                                       1621 SE Blockton Avenue
                                      Port St. Lucie, Florida 34942
                                           vipmens@aol.com

          I certify that, on April 30, 2020, a true and correct copy of the foregoing was sent via email

   to the following:

                                                    Eric Fisher
                                               efisher@btlaw.com

                                            Counsel for Defendants
                                              Devin Tech Inc.,
                                             Abuzer Emre Ozer,
                                             Samet Eraslan, and
                                               Mehmet Taskin


                                                   /s/ Stacey K. Sutton
                                                   Stacey K. Sutton
                                                   Florida Bar No. 289530




                                                    11
   121618907.v2
            Case 9:20-mc-80722-WPD Document 1 Entered
                                         CIVIL
JS 44 (Rev. 06/17) FLSD Revised 06/01/2017     COVERon FLSD Docket 04/30/2020 Page 12 of 12
                                                      SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)     PLAINTIFFS                                                                                         DEFENDANTS AS Trading Corp and SFA Trading "Inc"
                                  Xfinity Mobile, a brand of Comcast OTR1, LLC,
                                  Comcast Cable Communications, LLC, and
                                  Comcast Corporation
   (b) County of Residence of First Listed Plaintiff Philadelphia                                             County of Residence of First Listed Defendant             Miami-Dade
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                        THE TRACT OF LAND INVOLVED.
   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
   Stacey K. Sutton, Carlton Fields, P.A.
   525 Okeechobee Blvd., Suite 1200, West Palm Beach, FL 33401
(d) Check County Where Action Arose:                MIAMI- DADE         MONROE        BROWARD    ✔ PALM BEACH         MARTIN     ST. LUCIE       INDIAN RIVER     OKEECHOBEE        HIGHLANDS


II. BASIS OF JURISDICTION                         (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                        (For Diversity Cases Only)                                          and One Box for Defendant)
    1    U.S. Government               x3                   Federal Question                                                     PTF          DEF                                           PTF DEF
           Plaintiff                           (U.S. Government Not a Party)                       Citizen of This State           1             1     Incorporated or Principal Place          4      4
                                                                                                                                                       of Business In This State

    2    U.S. Government                  4                    Diversity                           Citizen of Another State             2          2   Incorporated and Principal Place          5          5
           Defendant                           (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                   Citizen or Subject of a              3          3   Foreign Nation                            6          6
                                                                                                     Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)                             Click here for: Nature of Suit Code Descriptions
           CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                      BANKRUPTCY                          OTHER STATUTES
  110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY               625 Drug Related Seizure               422 Appeal 28 USC 158              375 False Claims Act
  120 Marine                            310 Airplane                    365 Personal Injury -             of Property 21 USC 881             423 Withdrawal                     376 Qui Tam (31 USC
  130 Miller Act                        315 Airplane Product                Product Liability         690 Other                                  28 USC 157                       3729 (a))
  140 Negotiable Instrument                 Liability                   367 Health Care/                                                                                        400 State Reapportionment
  150 Recovery of Overpayment           320 Assault, Libel &                Pharmaceutical                                                 PROPERTY RIGHTS                      410 Antitrust
      & Enforcement of Judgment             Slander                         Personal Injury                                               820 Copyrights                        430 Banks and Banking
  151 Medicare Act                      330 Federal Employers’              Product Liability                                             830 Patent                            450 Commerce
  152 Recovery of Defaulted                  Liability                  368 Asbestos Personal                                             835 Patent – Abbreviated              460 Deportation
                                                                                                                                          New Drug Application
      Student Loans                     340 Marine                          Injury Product                                              ✘ 840 Trademark                         470 Racketeer Influenced and
      (Excl. Veterans)                  345 Marine Product                  Liability                          LABOR                        SOCIAL SECURITY                     Corrupt Organizations
  153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY              710 Fair Labor Standards            861 HIA (1395ff)                      480 Consumer Credit
      of Veteran’s Benefits             350 Motor Vehicle               370 Other Fraud                   Act                             862 Black Lung (923)                  490 Cable/Sat TV
  160 Stockholders’ Suits               355 Motor Vehicle               371 Truth in Lending          720 Labor/Mgmt. Relations           863 DIWC/DIWW (405(g))                850 Securities/Commodities/
  190 Other Contract                        Product Liability           380 Other Personal            740 Railway Labor Act               864 SSID Title XVI                    Exchange
  195 Contract Product Liability        360 Other Personal                  Property Damage           751 Family and Medical              865 RSI (405(g))                      890 Other Statutory Actions
  196 Franchise                             Injury                      385 Property Damage               Leave Act                                                             891 Agricultural Acts
                                        362 Personal Injury -               Product Liability         790 Other Labor Litigation                                                893 Environmental Matters
                                            Med. Malpractice                                          791 Empl. Ret. Inc.                                                       895 Freedom of Information
       REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS                 Security Act                        FEDERAL TAX SUITS                 Act
    210 Land Condemnation               440 Other Civil Rights           Habeas Corpus:                                                      870 Taxes (U.S. Plaintiff          896 Arbitration
    220 Foreclosure                     441 Voting                       463 Alien Detainee                                                      or Defendant)                  899 Administrative Procedure
    230 Rent Lease & Ejectment          442 Employment                   510 Motions to Vacate                                               871 IRS—Third Party 26             Act/Review or Appeal of
                                                                         Sentence                                                            USC 7609
    240 Torts to Land                   443 Housing/                        Other:                                                                                              Agency Decision
                                        Accommodations
    245 Tort Product Liability          445 Amer. w/Disabilities -       530 General                      IMMIGRATION                                                           950 Constitutionality of State
                                                                                                                                                                                Statutes
    290 All Other Real Property             Employment                   535 Death Penalty            462 Naturalization Application
                                        446 Amer. w/Disabilities -       540 Mandamus & Other         465 Other Immigration
                                            Other                        550 Civil Rights                 Actions
                                        448 Education                    555 Prison Condition
                                                                         560 Civil Detainee –
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN                   (Place an “X” in One Box Only)
x 1 Original               2 Removed         3 Re-filed          4 Reinstated          5   Transferred from           6 Multidistrict         7 Appeal to               8 Multidistrict
         Proceeding          from State        (See VI             or                      another district           Litigation
                                                                                                                                                District Judge            Litigation      9 Remanded   from
                                                                                                                                                                                            Appellate Court
                             Court             below)              Reopened                (specify)                  Transfer
                                                                                                                                                from Magistrate           – Direct
                                                                                                                                                Judgment                  File

VI. RELATED/                              (See instructions): a) Re-filed Case YES                    NO              b) Related Cases x YES                    NO
RE-FILED CASE(S)                                          JUDGE: Jean-Paul Boulee                   (N.D. Ga.)                                   DOCKET NUMBER: 1:19-cv-03294-JPB
                                          Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION Miscellaneous action to enforce Subpoenas Duces Tecum
                                          LENGTH OF TRIAL via                   days estimated (for both sides to try entire case)
VIII. REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION
                                                                                                      DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER F.R.C.P. 23
                                                                                                                                                 JURY DEMAND:                      Yes          No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD

          April 30, 2020                                                           V6WDFH\.6XWWRQ
FOR OFFICE USE ONLY
RECEIPT #                             AMOUNT                     IFP                    JUDGE                                       MAG JUDGE
